FILED
                     UNITED STATES COURT OF APPEALS                       APR 18 2011

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                      No. 10-50199

             Plaintiff - Appellee,             D.C. No. 3:09-cr-02583-IEG-1
                                               Southern District of California,
  v.                                           San Diego

JAIME LUJAN-ALCALA,
                                               ORDER
             Defendant - Appellant.


Before: HAWKINS and FISHER, Circuit Judges, and WOLF, Chief District Judge.*

       The Government’s Unopposed Motion to Unseal Memorandum Disposition is

GRANTED.




       *
         The Honorable Mark L. Wolf, Chief United States District Judge for the
District of Massachusetts, sitting by designation.